VICKERY, P. ¡T.
Epitomized Opinion
This was an action to recover on a theft insurance policy for the loss of an automobile. When the plaintiff bought the car it was practically a new one, and the insurance agent knew all about it, and he wrote the policy and put in the valuation on the car with full knowledge of its condition. The plaintiff had driven the car about 10,00)0 miles at the time of the theft. The Insurance Company claimed that the plaintiff had no right to recover because of false statements made by him in regard to the value of the car, and as to the model and the motor number. The jury returned a verdict for plaintiff for the entire insured value of the machine. In sustaining the verdict of the lower court, the Court of Appeals held:
1. The verdict was not manifestly against the weight of the evidence.
2. As the agent of the Insurance Co. had full knowledge of all the facts and circumstances in regard to the car, the plaintiff was not guilty of fraud in making 'false statements with regard to the same. > .
3. As the plaintiff had driven the ear for over 10,000 miles he was not entitled to recover the original value of the same, but only to recover the market value of the car at the time of the theft. Therefore, plaintiff must accept a remittur down to the sum of $1,200, otherwise the verdict is. excessive.